77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky A. PIERCE, Plaintiff--Appellant,v.M. POLK;  Sergeant Rhodes;  Officer Parker;  OfficerBurnette, Defendants--Appellees,andRobert Lewis;  Earl D. Beshears;  North Carolina Departmentof Corrections;  V.L. Bounds;  Sergeant Overton;Sergeant Woods;  Sergeant Winstead;Officer Massey, Defendants.
No. 95-6883.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Feb. 9, 1996.

Ricky A. Pierce, Appellant Pro Se.  LaVee Hamer, Robert M. Curran, Claude Norman Young, Jr., Hal F. Askins, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;  M. Lynn Jarvis, Raleigh, North Carolina, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the jury's verdict in favor of Defendants in his 42 U.S.C. § 1983 (1988) complaint.   Appellant claimed that Defendants used excessive force in removing a pillow from his cell, violently throwing him against a bed rail and injuring his back.   Defendants, by contrast, testified that they took the pillow from Appellant's hands by turning his thumbs toward his wrists, handcuffing him, and taking the pillow, after Appellant refused to voluntarily relinquish the pillow.   They claimed that Appellant offered no physical resistance, remained seated, and exhibited no signs of injury after the incident.   The jury obviously credited Defendants' version of events and we will not disturb such credibility determinations on appeal.   See United States v. hSaunders, 886 F.2d 56, 60 (4th Cir.1989).   Therefore, we affirm the judgment entered on the jury's verdict.   See Pierce v. Polk, No. CA-92-845-5-F (E.D.N.C. May 25, 1995).


2
To the extent that Appellant notes an appeal from the district court's prior orders dismissing certain other claims and Defendants, we have reviewed the record and the district court's orders and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Pierce v. Polk, No. CA-92-845-5-F (E.D.N.C. Jan. 19, 1994;  Apr. 28, 1993;  July 7, 1993).   We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequate ly presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.